 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOLLY K. PRIEDEMAN (CABN 302096)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7332
 7        Fax: (415) 436-7027
          Molly.Priedeman@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                     UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                          SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                         )   NO. CR 19-607 EMC
                                                       )
14            Plaintiff,                               )
                                                       )   [PROPOSED] ORDER EXCLUDING TIME
15       v.                                            )   UNDER THE SPEEDY TRIAL ACT FROM
                                                       )   JANUARY 8, 2020 THROUGH FEBRUARY 5,
16   RAFI ARYAN,                                       )   2020
                                                       )
17            Defendant.                               )
                                                       )
18                                                     )

19            On January 8, 2020, the Court held a status conference in this matter. The defendant was present
20 and represented by Assistant Federal Public Defender Candis Mitchell. Assistant United States Attorney

21 Alexandra Shepherd appeared for the government.

22            The parties requested that the Court set a status conference for February 5, 2020 for a change of
23 plea or a hearing to set a trial date.

24            The parties also agreed that time should be excluded under the Speedy Trial Act from January 8,
25 2020 to February 5, 2020 to ensure the effective preparation of defense counsel.

26            Based on the assertions and agreement of the parties on January 8, 2020, as described herein, and
27
   [PROPOSED] ORDER EXCLUDING TIME
28 CR 19-607 EMC


                                                                   v. 7/10/2018
 1 for good cause shown, the Court finds that failing to exclude time from January 8, 2020 through

 2 February 5, 2020, would deny defense counsel and the defendant the reasonable time necessary for

 3 effective preparation, taking into account the exercise of due diligence. See 18 U.S.C.

 4 § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the time

 5 between January 8, 2020 through February 5, 2020 from computation under the Speedy Trial Act

 6 outweigh the best interests of the public and the defendant in a speedy trial.

 7          Accordingly, IT IS HEREBY ORDERED that this matter be set before this Court on February 5,

 8 2020 for a change of plea/trial setting hearing. It is further ordered that the time from January 8, 2020

 9 through February 5, 2020 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §
10 3161(h)(7)(A), (B)(iv).

11

12          IT IS SO ORDERED.

13

           January 13, 2020
14 DATED: __________________________
                                                                 HON. EDWARD M. CHEN
15                                                               United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27
   [PROPOSED] ORDER EXCLUDING TIME
28 CR 19-607 EMC


                                                                 v. 7/10/2018
